Case 1:19-cr-00078-SCJ-LTW Document 100 Filed 10/27/20 Page 1 of 4




                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION


UNITED STATES OF AMERICA

v.
                                                    CRIMINAL CASE NO.
LOHRASB “JEFF” JAFARI,                              1:19-CR-00078-SCJ-LTW


     Defendant.




                                            ORDER

       This matter appears before the Court on the February 25, 2020 Final Report

and Recommendation (“R&R”) issued by the Honorable Linda T. Walker, United

States Magistrate Judge. Doc. No. [66]. Defendant objected to the R&R (Doc. No.

[76]), and the matter is ripe for review.

        I.   BACKGROUND

       The R&R provides relevant background (Doc. No. [66], p. 2), and this Court

reviews only the immediately relevant procedural background. In the R&R,

Judge Walker denied Defendant’s Motion for Bill of Particulars (Doc. No. [40])

and Motion to Disclose Specific Brady Information (Doc. No. [41]). Doc. No. [66],

p. 1. Judge Walker also recommended that this Court deny Defendant’s
Case 1:19-cr-00078-SCJ-LTW Document 100 Filed 10/27/20 Page 2 of 4




Preliminary Motion to Suppress (Doc. No. [43]) and Particularized Motion to

Suppress (Doc. No. [46]). Doc. No. [66], p. 1.

      Defendant objected to the R&R for two reasons. Doc. No. [76]. First,

Defendant objected to Judge Walker’s reliance on binding Eleventh Circuit

precedent 1 because Defendant believes that case was wrongly decided and

wishes to preserve the issue for appeal. Id. at 1–2. Second, Defendant objected to

Judge Walker’s decision not to hold an evidentiary hearing on the particularized

motion to suppress in order to develop a factual record for appeal. See id. at 2.

Defendant thereby requested that this Court hold a hearing to decide whether to

adopt the R&R and deny Defendant’s particularized motion to suppress. Id.

     II.   LEGAL STANDARD

      The Court must conduct a de novo review of those portions of the R&R to

which Defendant has timely and specifically objected. 28 U.S.C. § 636(b)(1). The

Court may accept, reject, or modify, in whole or in part, the findings and

recommendations made by the magistrate judge. Id.




1 The case at issue is United States v. Lowery, 166 F.3d 1119 (11th Cir. 1999), which
forecloses Defendant’s argument that the Government’s alleged violation of Georgia’s
Rules of Professional Conduct provides an adequate basis to suppress evidence in this
case. See Doc. No. [76], p. 1.
                                       2
Case 1:19-cr-00078-SCJ-LTW Document 100 Filed 10/27/20 Page 3 of 4




      For a party’s objections to warrant de novo review, he “must clearly advise

the district court and pinpoint the specific findings that [he] disagrees with.”

United States v. Schultz, 565 F.3d 1353, 1360 (11th Cir. 2009). The Eleventh Circuit

has noted that “[p]arties filing objections to a magistrate’s report and

recommendation must specifically identify those findings objected to. Frivolous

. . . objections need not be considered by the district court.” Marsden v. Moore,

847 F.2d 1536, 1548 (11th Cir. 1988). The remainder of the R&R, to which neither

party offers specific objections, will be assessed for clear error only. See Tauber

v. Barnhart, 438 F.Supp.2d 1366, 1373 (N.D. Ga. 2006).

    III.   ANALYSIS

      The Court has reviewed the R&R and Defendant’s objections. Defendant

specifically objected to (1) the R&R’s conclusion that binding precedent

foreclosed Defendant’s motion to suppress argument and (2) Judge Walker’s

decision not to hold a hearing to develop the factual record on that issue. This

Court has reviewed the matter de novo and denies Defendant’s objections. 2



2 The Court arguably could have reviewed these R&R’s findings for clear error because
courts have found in various contexts that arguments “foreclosed by clear precedent”
are frivolous. Fowler v. Ritz-Carlton Hotel Co., LLC, 579 F. App’x 693, 697 (11th Cir.
2014); see also Sawyers v. Warden, FCI Jesup, No. 2:17-CV-103, 2018 WL 557839, at *4

                                        3
Case 1:19-cr-00078-SCJ-LTW Document 100 Filed 10/27/20 Page 4 of 4




Binding precedent forecloses Defendant’s underlying theory and would make an

evidentiary hearing to support that theory a pointless exercise. This Court will

not now hold a hearing regarding effectively the same issue.

      Defendant did not object to other sections of the R&R. After review, the

Court finds no clear error with those sections, and they are due to be adopted.

    IV.    CONCLUSION

      The Court therefore ADOPTS the R&R as the Order of this Court. The

Motion for Bill of Particulars (Doc. No. [40]), Motion to Disclose Specific Brady

Information (Doc. No. [41]), Preliminary Motion to Suppress (Doc. No. [43]), and

Particularized Motion to Suppress (Doc. No. [46]) are DENIED. Defendant’s

objections (Doc. No. [76]) are OVERRULED.


      IT IS SO ORDERED this 27th day of October, 2020.



                                        s/Steve C. Jones
                                       ________________________________
                                       HONORABLE STEVE C. JONES
                                       UNITED STATES DISTRICT JUDGE




(S.D. Ga. Jan. 25, 2018), report and recommendation adopted, No. 2:17-CV-103, 2018 WL
1187558 (S.D. Ga. Mar. 7, 2018).
                                       4
